department of the treasury internal_revenue_service te_ge eo examination commerce st - dal dallas tx 501-dollar_figure tax_exempt_and_government_entities_division release number release date date date person to contact identification_number ' contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status desp te numerous requests to you to provide information about your activities and intormation that you have properly dissolved you have not provided this information you have not provided the requested information to show that you operate for an exclusive exempt_purpose based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office north robert street st paul mn taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours qa lovel- sunita b lough director eo examinations internal_revenue_service date date org address department of the treasury internal_revenue_service commerce street dallas tx _ taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx legend org - organization name president issue xx - date state - state president - whether org org qualifies for exemption under sec_501 internal_revenue_code of the facts org org filed for exemption on october approval for exempt status under sec_501 code on december 19xx 19xx the organization received it of the internal revenue 19xx the private_foundation advance_ruling period ended december b c a vi and would continued its tax exempt status under section it was determined the organization was classified under section 19xx on may on july address of the officer listed on the form_1023 requesting information on its activities income and expenditures the internal revenue_agent sent a letter to the last known 20xx on july form of the following 20xx a response was received from president president in the e e e 20xxx 20xx form_990 for 20xx12 ie cancelled checks filing form dated july the state of state intent to dissolve the internal revenue_agent sent a letter to president on august requesting additional information regarding the dissolution of org a one-page word document which stated how the assets were disbursed however there was no substantiation provided letter from recipients etc and in addition a the information provided did not suffice the requirement to disclose how assets were distributed upon dissolution in addition it appears the org filed for dissolution with the state after the initial contact for examination on september stating that information a request was made again for information regarding the dissoluti of the organization a second letter dated september 20xx was sent to president requesting the completion of the schedule a in its entirety on august information provided he reported a breach of confidential information and expressed his concern that the irs was wasting government’s time and money in pursuing the examination of his organization a response was received from president with no additional the internal_revenue_service sent a letter to president as of this date we have not received the requested department of the treasury - internal_revenue_service form 886-a rev page -1- 20xx 20xx form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit yeat period ended december org 20xx on october 20xx information being provided regarding the dissolution however there was documents provided which stated the organization does not have to file the form_990 if gross_receipts were normally dollar_figure or less a response was received from president with no additional 20xx on january explaining the requirements for completing the form_990 in its entirety it furthered explained that the organization’s gross_receipts for 20xx were dollar_figure a result the form_990 should have been filed as required the internal revenue_agent sent a letter to president as a second letter dated january organization to submit final verification from the state and any related documents regarding the dissolution of the organization 20xx was sent to president requesting the on february infcrmation 20xx a response was received from president with the following e e a reason was provided for not submitting the form_990 timely according to president there was a letter from the irs stating there were no filing_requirements if gross_receipts were dollar_figure or less requirement an explanation that the organization submitted a form and check to the state of state to dissolve organization however the state of state informed the organization to reactivate the organization and then dissolve it under a different section according to president the organization will need to decide if organization active based on this information it makes sense to keep the 20xx on april requested information regarding the dissolution in addition the organization was requested to submit if the organization was currently active if please subr it documentation regarding the organization’s exempt status the internal revenue_agent made a final attempt to secure so then there has-been no response from the organization law _ irc or for the collection thereof shall keep adequate_records as the and subject_to the tax imposed by sec_511 on its unrelated secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6001 provides that every person liable for any_tax imposed by the sec_1 6001-l a in conjunction with sec_1_6001-1 provides that every organization exempt from tax under irc section 5019a business income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax records as are required to substantiate the information required by irc section 6c73 treas reg sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the such organization shall also keep books and department of the treasury - internal_revenue_service form 886-a crev page -2- form_8 a _ schedule no or exhibit year period ended december explanation of items department of the treasury - internal_revenue_service name of taxpayer org 20xx os contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter sec_6033 of the code and irc rul 1959_1_cb_627 concerns an exempt_organization that was rev requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements inability to file the required information_return or otherwise comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for continuation of exempt status the service held that the failure or in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements requirements relate to the filing of and the retention of information and other required federal tax forms records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax these a complete and accurate annual conclusion the organization has not provided the requested information on its activities to show that they are exempt_activities or that the organization has properly dissolved it is the irs’s position that the organization failed to meet the requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 status is revoked effective january accordingly the organization’s exempt 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a crev department of the treasury - internal_revenue_service page -3-
